IN THE SUPREME COURT OF IOWA
                              No. 18–1354

                        Filed February 14, 2020


33 CARPENTERS CONSTRUCTION, INC.,

      Appellant,

vs.

STATE FARM LIFE AND CASUALTY COMPANY,

      Appellee.



      Appeal from the Iowa District Court for Scott County, Henry W.

Latham II, Judge.



      Residential contractor lacking public adjuster license appeals

summary judgment dismissing its breach of contract claim against

homeowners’ insurer. AFFIRMED.



      Edward F. Noethe, Kyle J. McGinn, and Emily A. Weiss (until

withdrawal) of McGinn, Springer & Noethe PLC, Council Bluffs, for

appellant.



      Brenda K. Wallrichs and Mark J. Parmenter of Lederer Weston Craig

PLC, Cedar Rapids, for appellee.
                                           2

WATERMAN, Justice.

       This appeal is one of three 1 we decide today concerning whether a

residential contractor acting as an unlicensed public adjuster can enforce

its postloss contractual assignment of insurance benefits against the

homeowners’ insurer. A controlling statute, Iowa Code section 103A.71(5)

(2016), declares “void” contracts entered into by residential contractors

who perform public adjuster services without the license required under

section 522C.4.      Those laws were enacted to protect homeowners and

insurers against exploitation by unlicensed contractors after hailstorms,

tornadoes, and other natural disasters.

       The plaintiff-contractor in this case represented the homeowners as

an assignee of their insurance claim for hail damage.                 The defendant-

insurer paid what it determined was owed, and the plaintiff-contractor

sued for much more. The district court granted the defendant-insurer’s

motion for summary judgment on grounds that the plaintiff-contractor’s

contractual assignment was unenforceable.                We retained the plaintiff-

contractor’s appeal.

       On our review, we apply section 103A.71(5) to hold the assignment

contract void. We reject the plaintiff’s argument that courts must honor

these “void” contracts unless specifically directed otherwise by the Iowa

Insurance Commissioner. For the reasons explained below, we affirm the

summary judgment.

       I. Background Facts and Proceedings.

       On March 15, 2016, a hailstorm struck Bettendorf and damaged the

roof and siding of a home owned by Brant and Sarah Clausen.                         The


       1The  related cases filed today are 33 Carpenters Construction, Inc. v. Cincinnati
Insurance, No. 17–1979, ___ N.W.2d ___ (Iowa 2020), and 33 Carpenters Construction, Inc.
v. IMT Insurance, No. 19–0678, ___ N.W.2d ___ (Iowa 2020).
                                     3

Clausens initially were unaware of any storm damage to their property.

Their home was insured through State Farm Fire and Casualty Company

(State Farm). On June 29, Matt Shepherd, an employee of 33 Carpenters

Construction, Inc. (33 Carpenters), approached the Clausens at their

home and asked if he could inspect their roof for hail damage.        The

Clausens agreed to permit his inspection. Shepherd found hail damage to

the roof and siding, which was news to the Clausens.

        Shepherd presented, and the parties signed, two documents, labeled

“Agreement” and “Insurance Contingency,” whereby 33 Carpenters agreed

to repair the storm damage in exchange for the Clausens’ insurance

proceeds. The documents also purportedly authorized 33 Carpenters to

act on behalf of the Clausens regarding the submission, adjustment, and

payment of an insurance claim for the hail damage to their roof.

              Insurance/Mortgage Company Authorization: I
        authorize and direct my insurers and mortgagees to
        communicate directly with 33 Carpenters Construction to
        include discussions regarding scope of work and payment. I
        also authorize and direct my insurers and Mortgagees to
        include 33 Carpenters Construction as a joint payee on all
        checks.

The Insurance Contingency authorized 33 Carpenters to “meet with and
discuss hail and wind damage” of the Clausen property with their

insurance company, State Farm, and it required the Clausens to

acknowledge that “33 Carpenters Construction will act as their General

Contractor to obtain appropriate property damage adjustments.”

        That same day, the Clausens made a property damage claim to State

Farm.     About two weeks later, State Farm representatives visited the

Clausen home to inspect the storm damage.         Shepherd attended the

inspection without the Clausens.         After this meeting, State Farm

formulated an initial estimate calculating the replacement cost value, or
                                          4

total repair costs, of $30,607.        After subtracting depreciation and the

Clausens’ deductible, State Farm paid the Clausens $22,198.                       The

Clausens transferred this payment to 33 Carpenters, and it began

repairing the roof and siding.

       Subsequently, 33 Carpenters prepared an undated 2 “Supplement”

to the insurance claim, claiming $15,087 in additional repair costs, $645

in tax, and $9137 in overhead and profit for a new claim of $24,869 above

State Farm’s initial determination of the total repair cost, amounting to an

increase of 81.3%. State Farm’s adjuster returned to the Clausen home

to assess the new claims.

       On February 22, 2017, the Clausens signed another document that

purportedly     assigned    their   insurance     claim    with   State    Farm    to

33 Carpenters. This “Assignment of Claim and Benefits” stated,

              FOR VALUE RECEIVED, the Assignor [Brant Clausen]
       hereby sells and transfers to the Assignee [33 Carpenters] and
       its successors, assigns and personal representatives, any and
       all claims, payment drafts, demands, and cause or causes of
       action of any kind whatsoever which the Assignee [33
       Carpenters] has or may have against State Farm (insurance
       company), arising from the following claim [for hail and wind
       damage.]

This document further stated that “all future payments or settlements for
the above referenced claim” should be made directly to 33 Carpenters.

       On March 10, 33 Carpenters filed this civil action against State

Farm. 33 Carpenters alleged that it is the assignee of the Clausens’ rights

and that State Farm had breached its insurance policy by failing to pay

33 Carpenters “all benefits due and owing under the policy.” State Farm

filed an answer denying those allegations.



       233Carpenters asserted in its brief that the Supplement was prepared before the
February 22 assignment.
                                     5

      Later that month, State Farm prepared a substituted estimate in

response to the 33 Carpenters Supplement.       The substituted estimate

increased the replacement cost value to $40,953 to reflect the need to

replace all of the siding on the Clausen home since the original siding

became unavailable during the interim between the initial estimate and

the repair work.   In recognition of this increase, State Farm paid an

additional $15,681 directly to 33 Carpenters and the Clausens’ mortgage

company, and 33 Carpenters deposited the payment.

      Next, on August 21, after State Farm had made the second payment

and after 33 Carpenters had completed the repairs, 33 Carpenters

submitted yet another cost estimate, claiming $64,973 for the cost of

repairs and $12,994 in overhead and profit, increasing the total claim to

$77,968, a 90.4% increase from State Farm’s substituted estimate of the

total replacement cost value. State Farm refused to pay the additional

sums. Two months later, 33 Carpenters filed a motion to compel appraisal

of the loss. The district court denied the motion.

      State Farm filed a motion for summary judgment on May 15, 2018,

claiming that the contract between 33 Carpenters and the Clausens was

unenforceable because 33 Carpenters was not a licensed public adjuster,

as required under Iowa Code chapter 522C. State Farm supported its

motion with the contractual documents and other evidence showing that

33 Carpenters acted as a public adjuster for the Clausens. The summary

judgment record included a printout of 33 Carpenters’ public webpage that

outlined its six-step process for a common insurance claim:

      STEP 1
      Contact        33         Carpenters         Construction
      (http://33carpentersconstruction.com/contact) for a free
      comprehensive storm damage evaluation and assessment.
      [phone numbers of the various 33 Carpenters locations]
                                    6
      STEP 2
      Contact your insurance company to file a claim.
      Inform your insurance company that your home was impacted
      by recent severe storms and your home was inspected by a
      licensed general contractor and areas of your home are
      damaged.
      STEP 3
      Inform us when the insurance adjuster will be coming out
      to assess the damage on your home or property.
      We will meet personally with your insurance adjuster, as an
      ADVOCATE on YOUR behalf, and discuss the work that needs
      to be completed to repair your home to its original beauty and
      value. Your insurance adjuster will submit a report that will
      list the work that needs to be completed and a copy will be
      sent to you.
      STEP 4
      Send us a copy of the summary report put together by
      your insurance company.
      Included in the summary report will be the itemized costs of
      the work that needs to be performed. We will work directly
      with your insurance company to ensure that all damaged
      areas of your home will be included on the report.
      STEP 5
      We will meet with you to make product selections.
      Our entire team has a vast and comprehensive knowledge
      about all home exterior products and we are happy to help
      you in the decision making process regarding product
      selection and color options. We will work with your schedule
      to determine the best day to start the necessary repairs to
      your home.
      STEP 6
      Payment.
      We will provide you and your insurance company with a copy
      of the invoice when the work is completed. You may be
      required to get your mortgage company to endorse the check
      from the insurance company before payment can be
      submitted to us for the work completed to your home. You
      are only responsible for your insurance deductible and any
      agreed upon upgrades.

      33 Carpenters resisted summary judgment by arguing that the Iowa

Insurance Commissioner has the sole authority to enforce the provisions

of Iowa Code chapter 522C such that State Farm cannot use the statute

to invalidate the assignment agreement.     Alternatively, 33 Carpenters

argued its conduct did not violate Iowa Code chapter 522C or 507A.

33 Carpenters asserted that the only relevant event before the February 22
                                      7

assignment was the evaluation of the claim attended by State Farm

representatives and Shepherd, and it stated this was not improper because

Shepherd did not negotiate or advocate for the Clausens during that

meeting.     The other events, 33 Carpenters claimed, occurred after the

Clausens assigned the claim to 33 Carpenters, which it stated it wholly

owned and could negotiate without a public adjuster license.

         The district court granted the motion for summary judgment, ruling

that the Clausens’ assignment of their claim to 33 Carpenters was invalid

under Iowa law because 33 Carpenters acted as an unlicensed public

adjuster as defined in Iowa Code section 522C.2.         The district court

considered the undisputed facts that the Clausens were unaware of any

storm damage and had made no insurance claim before they were

approached by 33 Carpenters, their agreement authorized 33 Carpenters

to communicate with State Farm, 33 Carpenters’ representative Shepherd

attended the roof inspection with State Farm without the Clausens, and

33 Carpenters received the proceeds of the checks State Farm issued to

the Clausens for the claim. The district court determined that,

         by undertaking these actions, 33 Carpenters was acting as a
         public adjuster as defined in Iowa Code section 522C.2.
         33 Carpenters did so without the requisite license. Because
         33 Carpenters was acting as an unlicensed public adjuster
         prior to the assignment, the assignment is invalid under Iowa
         law.

The district court ruled that 33 Carpenters could not recover from State

Farm and granted State Farm’s motion for summary judgment.               The

district court did not reach the question of whether the Iowa Insurance

Commissioner has the sole authority to enforce the provisions of Iowa Code

chapter 522C, and 33 Carpenters filed no motion to seek a ruling on that

issue.    See Iowa R. Civ. P. 1.904(2). 33 Carpenters appealed, and we

retained the appeal.
                                      8

      II. Standard of Review.

      We review an order granting summary judgment for correction of

errors at law. City of West Liberty v. Emp’rs Mut. Cas. Co., 922 N.W.2d
876, 879 (Iowa 2019). Summary judgment is appropriate when the moving

party establishes there is no genuine issue of material fact and it is entitled

to judgment as a matter of law. Id. A matter can be resolved on summary

judgment when the dispute is over the legal consequences of undisputed

facts. Boelman v. Grinnell Mut. Reins. Co., 826 N.W.2d 494, 501 (Iowa

2013).   “[W]e examine the record in the light most favorable to the

nonmoving party.” Id.

      III. The District Court’s Authority to Adjudicate the Contract’s
Validity.

      A. Error Preservation. 33 Carpenters argued in district court and

argues on appeal that the district court erred in applying Iowa Code

section 522C.4 to invalidate the assignment because the Iowa Insurance

Commissioner has the sole authority to enforce that statute. State Farm

responds that 33 Carpenters failed to preserve error on this issue because

the district court never ruled on it and 33 Carpenters did not move under

Iowa Rule of Civil Procedure 1.904(2) for an amended judgment deciding

that issue.

      “It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will

decide them on appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002). To preserve error for appeal after the district court fails to rule on

the party’s properly raised issue, the party must file a motion requesting

a ruling. Id. The party must “call to the attention of the district court its

failure to decide the issue.” Id. at 540.
                                      9
      The claim or issue raised does not actually need to be used as
      the basis for the decision to be preserved, but the record must
      at least reveal the court was aware of the claim or issue and
      litigated it.

Id.

      We routinely hold that when an issue is raised in a motion but not

decided in the district court ruling, the issue is not preserved for review.

See, e.g., UE Local 893/IUP v. State, 928 N.W.2d 51, 61 (Iowa 2019)

(holding that error was not preserved on a ground raised in a motion to

dismiss that the court denied on other grounds, and the party failed to

raise the issue again in district court); Bank of Am., N.A. v. Schulte, 843
N.W.2d 876, 884 (Iowa 2014) (holding that error was not preserved for

appellate review when the district court did not address the issue in its

ruling and the parties failed to file a rule 1.904 motion on the issue); Meier,
641 N.W.2d at 540–41 (holding that the issue raised as one of two grounds

in a motion to dismiss was not preserved for appellate review when the

district court denied the motion on the other ground alone). In Meier, we

determined that the issue raised in a motion to dismiss was waived when

it was not decided in the district court ruling and the party did not file a

motion requesting a ruling or do anything to call the district court’s

attention to the unaddressed issue.        Id. at 540–41.     33 Carpenters

arguably should meet the same fate for the same reason.

      The district court granted summary judgment without expressly

deciding whether the Iowa Insurance Commissioner has the sole authority

to enforce Iowa Code chapter 522C.        33 Carpenters never filed a rule

1.904(2) motion requesting a ruling on that issue.        We are a court of

review, and we do not generally decide an issue that the district court did

not decide first. UE Local 893/IUP, 928 N.W.2d at 60. But the district

court must have implicitly rejected the argument when it granted summary
                                    10

judgment based on Iowa Code chapter 522C. See Meier, 641 N.W.2d at

539 (“[W]e assume the district court rejected each defense to a claim on its

merits, even though the district court did not address each defense in its

ruling.”). This is a recurring issue, and this argument was rejected by the

district court and court of appeals in a companion case, 33 Carpenters v.

Cincinnati Insurance Company, No. 17–1979, 2019 WL 478254, at *5 (Iowa

Ct. App. Feb. 6, 2019).    We assume without deciding that error was

minimally preserved here and elect to reach the merits in this opinion.

        B. The District Court’s Power to Declare the Contract Void.

33 Carpenters filed this civil action, and State Farm raised the defense

that 33 Carpenters’ assignment contract is void under Iowa Code chapter

522C.     We have never held that Iowa courts lack the authority to

adjudicate contractual assignments of insurance claims. To the contrary,

“Iowa courts routinely adjudicate contract-formation and contract-

enforcement issues.” UE Local 893/IUP, 928 N.W.2d at 64. That case is

instructive. There, we rejected a similar argument that the agency charged

with enforcing a regulatory statute had primary jurisdiction over a contract

enforcement action. Id. at 65. We noted that the agency had various

enforcement powers, including imposing monetary penalties for violations,

but the agency lacked statutory authorization to enforce the contract or

declare the contract void. Id. Accordingly, we held the district court had

the power to adjudicate the contract dispute without any requirement that

the parties first exhaust administrative remedies. Id. at 65–66. Similarly,

the insurance commissioner has the authority to impose penalties on a

person acting as a public adjuster without a license, but nothing in the

chapter authorizes the insurance commissioner to enforce contractual

assignments or declare such contracts void. See Iowa Code ch. 522C; Iowa

Code § 522C.6.    We hold that the district court had the authority to
                                           11

adjudicate the validity of 33 Carpenters’ contractual assignment claims.

See also Bank of the W. v. Kline, 782 N.W.2d 453, 462 (Iowa 2010) (“It is

well-established Iowa law that contracts made in contravention of a statute

are void, and Iowa courts will not enforce such contracts.”).

       IV. The Invalidity of the Contract.

       We must decide whether the district court erred by granting State

Farm’s motion for summary judgment. We conclude that undisputed facts

establish that 33 Carpenters, a residential contractor, was acting as an

unlicensed public adjuster representing the Clausens on their hail damage

claim against State Farm.           33 Carpenters’ contractual assignment is

therefore void under Iowa Code section 103A.71(5), and State Farm was

entitled to summary judgment. 3

       Our analysis turns on two statutes the Iowa legislature enacted in

2007 and 2012—Iowa Code chapter 522C, governing licensing of public

adjusters, and Iowa Code section 103A.71, governing residential

contractors. See 2007 Iowa Acts ch. 137, § 24–29 (codified at Iowa Code

ch. 522C (Supp. 2007)); 2012 Iowa Acts ch. 1116, § 1 (codified at Iowa

Code § 103A.71 (2013)). We begin with an overview of this legislation.




       3The Iowa legislature recently enacted the Insured Homeowner’s Protection Act,

which now voids postloss assignment contracts between an insured and a residential
contractor unless specified conditions are met. 2019 Iowa Acts ch. 49, § 1 (codified at
Iowa Code § 515.137A(3), (5)(a) (2019)). This enactment became effective July 1, 2019.
Id. State Farm does not argue this new legislation applies retroactively, and we conclude
the enactment is inapplicable to the 2016 transactions at issue in this appeal.
       Other states have recently enacted similar statutes regulating the insureds’
postloss assignments to residential contractors of rights or benefits under homeowners
insurance policies. See, e.g., Neb. Rev. Stat. Ann. § 44-8605 (West, Westlaw current
through 1st Reg. Sess. 106th Leg. (2019)); N.D. Cent. Code Ann. § 26.1-39.2-04 (West,
Westlaw current through Jan. 1, 2020); see also Fla. Stat. Ann. § 627.7153 (West,
Westlaw current through 2019 1st Reg. Sess.) (allowing insurers to restrict the ability of
an insured to execute an assignment contract in its policies if certain enumerated
conditions are met).
                                      12

      Iowa is one of forty-five states with statutes requiring licensure of

public adjusters. See Thomson Reuters, Public Adjusters: Licensing and

Education Requirements, 0110 Surveys 78 (Dec. 2018). The goal of the

licensing statutes is to “curtail unethical and abusive practices” by public

adjusters who “present[] danger to the public by ‘chasing fires’ and

soliciting clients under conditions of duress.” Bldg. Permit Consultants,

Inc. v. Mazur, 19 Cal. Rptr. 3d 562, 570 (Ct. App. 2004). The unethical

practices include “price gouging[,] . . . collusion[,] . . . high-pressure sales

tactics, fraud, and incompetence.” Id. at 571. Homeowners and their

insurers are especially vulnerable to exploitation “in the wake of

earthquakes, fires, floods, and similar catastrophes.” Id. A recent report

by the Insurance Information Institute concluded,

      In Florida, abuse of [assignment of benefits contracts (AOBs)]
      has fueled an insurance crisis. The state’s legal environment
      has encouraged vendors and their attorneys to solicit
      unwarranted AOBs from tens of thousands of Floridians,
      conduct unnecessary or unnecessarily expensive work, then
      file tens of thousands of lawsuits against insurance
      companies that deny or dispute the claims. This mini-
      industry has cost consumers billions of dollars as they are
      forced to pay higher premiums to cover needless repairs and
      excessive legal fees. And consumers often do not even know
      that their claims are driving these cost increases.

      The abuse therefore acts somewhat like a hidden tax on
      consumers, helping to increase what are already some of the
      highest insurance premiums in the country.

James Lynch & Lucian McMahon, Ins. Info. Inst., Florida’s Assignment of

Benefits Crisis: Runaway Litigation Is Spreading, and Consumers Are

Paying the Price 2 (March 2019).

      State Farm argues such abuse is present here. After receiving the

initial insurance payment for the repairs, 33 Carpenters prepared a

supplement with an 81.3% increase in the total repair cost. Due to delays

attributable to 33 Carpenters, all siding required replacement because
                                     13

matching materials were no longer available. To reflect that, State Farm

responded with its own substituted estimate and paid an additional sum

to 33 Carpenters. Then, 33 Carpenters prepared yet another cost estimate

for a 90.4% increase from State Farm’s substituted estimate. State Farm

refused to pay any additional sums.

      The Iowa legislature specifically chose to regulate contracts “to

repair damage [to homes] resulting from a naturally occurring catastrophe

including but not limited to a fire, earthquake, tornado, windstorm, flood

or hail storm.” Iowa Code § 103A.71(4)(a) (2016). The Iowa Insurance

Division has determined that requiring public adjusters to be licensed is

in the public interest, necessary for the protection of policyholders, and

consistent with the purposes of Iowa Code chapter 507A. See In re Glaze

Roofing & Remodeling, Iowa Sec. Bureau Ins. Div., 2010 WL 2324606, at

*2 (June 1, 2010). Iowa Code chapter 522C’s purpose is “to govern the

qualifications and procedures for licensing public adjusters in this state,

and to specify the duties of and restrictions on public adjusters, including

limitation of such licensure to assisting insureds only with first-party

claims.” Iowa Code § 522C.1.

      Other courts have held that contracts entered into by an unlicensed

public adjuster are void. See, e.g., Zarrell v. Herb Gutenplan Assocs., Inc.,

444 N.Y.S.2d 39, 40 (Sup. Ct. 1981) (“Section 123 of the Insurance Law

provides that no person shall act as an adjustor (independent or public)

unless licensed by the Superintendent of Insurance. . . . Accordingly, the

court declares that . . . the plain language of Sec. 123 prohibits the

defendant’s entitlement to a fee for adjusting a burglary loss . . . .”);

James R. Beneke, Inc. v. Aon Risk Servs., Inc. of Ga., A-05-CA-927 RP, 2007
WL 9701564, at *6 (W.D. Tex. Nov. 15, 2007) (“Because Jim Beneke was

not licensed in Florida at the time of the solicitation, his conduct was
                                     14

clearly prohibited under Florida law. The undersigned thus concludes the

Agreement was void ab initio as violative of Florida law.”           (Footnote

omitted.)); Lon Smith & Assocs., Inc. v. Key, 527 S.W.3d 604, 618, 619 (Tex.

App. 2017) (refusing to enforce an unlicensed public adjuster’s contract

because “a contract to fulfill an obligation that cannot be performed

without violating the law contravenes public policy and is void”).

      Against this backdrop, we turn to the operative statutory language.

Subchapter V of the state building code, Iowa Code chapter 103A, is

entitled, “Residential Contractors—Repairs and Insurance—Prohibited

Practices.” A “residential contractor” is defined as

      a person in the business of contracting to repair or replace
      residential roof systems or perform any other exterior repair,
      exterior replacement, or exterior reconstruction work
      resulting from a catastrophe on residential real estate or a
      person offering to contract with an owner or possessor of real
      estate to carry out such work.

Iowa Code § 103A.71(1)(b).    “A contract entered into with a residential

contractor is void if the residential contractor violates subsection 2, 3, or

4.” Id. § 103A.71(5).

      Section 103A.71(3) declares that

      [a] residential contractor shall not represent or negotiate on
      behalf of, or offer or advertise to represent or negotiate on
      behalf of, an owner or possessor of residential real estate on
      any insurance claim in connection with the repair or
      replacement of roof systems, or the performance of any other
      exterior    repair,   exterior   replacement,    or    exterior
      reconstruction work on the residential real estate.

Id. § 103A.71(3). Violating section 103A.71(3) subjects the violator “to the

penalties and remedies prescribed by this chapter” and amounts to “an

unlawful practice pursuant to section 714.16.” Id. § 103A.71(6)(a)–(b).

      A “public adjuster” is defined in Iowa Code section 522C.2(7) as

      any person who for compensation or any other thing of value
      acts on behalf of an insured by doing any of the following:
                                     15
             a. Acting for or aiding an insured in negotiating for or
      effecting the settlement of a first-party claim for loss or
      damage to real or personal property of the insured.
             b. Advertising for employment as a public adjuster of
      first-party insurance claims or otherwise soliciting business
      or representing to the public that the person is a public
      adjuster of first-party insurance claims for loss or damage to
      real or personal property of an insured.
            c. Directly or indirectly soliciting business investigating
      or adjusting losses, or advising an insured about first-party
      claims for loss or damage to real or personal property of the
      insured.

Id. § 522C.2(7). A “person” can be an individual or business entity. Id.

§ 522C.2(6). Without a license issued by the commissioner in accordance

with chapter 522C, “[a] person shall not operate as or represent that the

person is a public adjuster in this state . . . .” Id. § 522C.4. A person

acting as a public adjuster without a valid license commits a serious

misdemeanor and is subject to civil penalties. Id. § 522C.6.

      If we compare the language of section 103A.71(3), which lists

activities that a residential contractor is forbidden from doing, with the

definition of a public adjuster in section 522C.2(7), it is apparent that

section 103A.71(3) prohibits residential contractors from acting as public

adjusters.

Iowa Code § 103A.71(3).                 Iowa Code § 522C.2(7).
A residential contractor shall not      “Public adjuster” means any person
represent or negotiate on behalf of,    who for compensation or any other
or offer or advertise to represent or   thing of value acts on behalf of an
negotiate on behalf of, an owner or     insured by doing any of the
possessor of residential real estate    following:
on any insurance claim in                   a. Acting for or aiding an
connection with the repair or           insured in negotiating for or
replacement of roof systems, or the     effecting the settlement of a first-
performance of any other exterior       party claim for loss or damage to
repair, exterior replacement, or        real or personal property of the
exterior reconstruction work on the     insured.
residential real estate.                    b. Advertising for employment
                                        as a public adjuster of first-party
                                        insurance claims or otherwise
                                        soliciting business or representing
                                     16
                                       to the public that the person is a
                                       public adjuster of first-party
                                       insurance claims for loss or
                                       damage to real or personal
                                       property of an insured.
                                           c. Directly    or     indirectly
                                       soliciting business investigating or
                                       adjusting losses, or advising an
                                       insured about first-party claims for
                                       loss or damage to real or personal
                                       property of the insured.

(Emphasis added.) These statutes regulate the same conduct, including

representing or negotiating for the insured on insurance claims for the

costs to repair storm damage.         The conduct prohibited in section

103A.71(3) governing residential contractors describes what public

adjusters are licensed to perform pursuant to section 522C.2(7).         We

interpret these provisions together to hold that contracts entered into by a

residential contractor acting as an unlicensed public adjuster are void

under section 103A.71(5). See Kline, 782 N.W.2d at 462 (collecting cases

holding courts will not enforce contracts that contravene statutes); Milholin

v. Vorthies, 320 N.W.2d 552, 554 (Iowa 1982) (en banc) (upholding

regulatory law invalidating a noncompliant real estate listing agreement).

      It is undisputed that neither 33 Carpenters nor its employees held

a public adjuster license. We next address whether 33 Carpenters acted

as a public adjuster as defined in chapter 522C.         Iowa Code section

522C.2(7) defines a “public adjuster” as a “person who for compensation

or any other thing of value acts on behalf of an insured by doing any of

the [three listed actions.]”     (Emphasis added.)      We consider each

subsection in turn.

      Section 522C.2(7)(a) states a person is a public adjuster when

“[a]cting for or aiding an insured in negotiating for or effecting the

settlement of a first-party claim for loss or damage to real or personal
                                     17

(property of the insured.”    Iowa Code § 522C.2(7)(a).      33 Carpenters

representative Shepherd directed the Clausens to file a claim with State

Farm, which they promptly did that same day, and Shepherd attended the

inspection of the Clausen property with the State Farm representatives in

place of the Clausens. Shepherd’s conduct aligned with 33 Carpenters’

representations on its website, which advertised to homeowners that it

would “meet personally with your insurance adjuster, as an ADVOCATE

on YOUR behalf, and discuss the work that needs to be completed to repair

your home to its original beauty and value.” Additionally, 33 Carpenters

submitted the first estimate to State Farm before the Clausens assigned

their claim. 33 Carpenters thereby acted on behalf of the Clausens in

negotiating their claim. Altogether, these activities demonstrate that 33

Carpenters was acting for and aiding the insureds, the Clausens, in

effecting the settlement of their claim with State Farm for damage to their

real property within the meaning of section 522C.2(7)(a).

      Section 522C.2(7)(b) states a person is a public adjuster when acting

on behalf of an insured for a thing of value by

      [a]dvertising for employment as a public adjuster of first-party
      insurance claims or otherwise soliciting business or
      representing to the public that the person is a public adjuster
      of first-party insurance claims for loss or damage to real or
      personal property of an insured.

Id. § 522C.2(7)(b). Section 522C.2(7)(c) states a person is a public adjuster

when acting on behalf of an insured for a thing of value by “[d]irectly or

indirectly soliciting business investigating or adjusting losses, or advising

an insured about first-party claims for loss or damage to real or personal

property of the insured.” Id. § 522C.2(7)(c). Shepherd, as 33 Carpenters’

representative, undisputedly approached the Clausens uninvited and

offered to inspect their home for hail damage, and he directly solicited
                                     18

business for 33 Carpenters after finding damage on the roof and siding.

The same day, Shepherd advised the Clausens to file a claim for that

damage and had them sign documents agreeing to pay 33 Carpenters with

their insurance proceeds in exchange for the company agreeing to repair

the storm damage. This constitutes advising an insured about first-party

claims for damage to the insured’s real property. 33 Carpenters’ six-step

process on its website additionally exemplifies solicitation of business

investigating losses and advising insureds regarding claims with promises

to “ADVOCATE on YOUR behalf” and work directly with the insurance

company to ensure all damaged areas are included in the report, among

other things. Such conduct directly aligns with that of a public adjuster

within the meaning of sections 522C.2(7)(b) and (c).

      Based on the undisputed facts in the summary judgment record, the

district court correctly ruled that 33 Carpenters acted as an unlicensed

public adjuster under section 522C.2(7), and the court correctly

determined that the assignment contract was unenforceable under the

governing statutes. We hold the assignment contract is void under Iowa

Code section 103A.71(5).

      This outcome is consistent with our precedent holding contracts

entered into by parties lacking a required license are void as against public

policy. See, e.g., Bergantzel v. Mlynarik, 619 N.W.2d 309, 318 (Iowa 2000)

(en banc) (holding a contract entered into in violation of attorney license

requirements was unenforceable); Mincks Agri Ctr., Inc. v. Bell Farms, Inc.,

611 N.W.2d 270, 271 (Iowa 2000) (en banc) (holding that contracts entered

into by unlicensed grain dealer were unenforceable); Keith Furnace Co. v.

Mac Vicar, 225 Iowa 246, 250, 280 N.W. 496, 498 (1938) (“If a statute or

city ordinance prohibits the practice of a profession or the carrying on of

a business without first procuring a license and a fine is imposed for
                                     19

violating the law, recovery can not be had for services rendered in such

occupation.”); Hoxsey v. Baker, 216 Iowa 85, 88–89, 246 N.W. 653, 655

(1933) (stating it is “well settled” that a person cannot recover for services

performed without a license as required by law); see also Food Mgmt., Inc.

v. Blue Ribbon Beef Pack, Inc., 413 F.2d 716, 725 (8th Cir. 1969) (applying

Iowa law to hold contracts entered into in violation of Iowa registration

requirements are unenforceable); Davis, Brody, Wisniewski v. Barrett, 253
Iowa 1178, 1181–82, 115 N.W.2d 839, 841 (1962) (“The general rule

appears to be that a contract made in the course of a business or

occupation for which a license is required by one who has not complied

with such requirement is unenforceable where the statute expressly so

provides, or where it expressly or impliedly, as a police regulation,

prohibits the conduct of such business without compliance.”).             The

legislature has codified its expression of public policy in Iowa Code section

103A.71(5), and we rely on that statute to affirm the summary judgment.

      IV. Disposition.

      For the foregoing reasons, we affirm the district court’s summary

judgment against 33 Carpenters.

      AFFIRMED.